Case 1-19-cv-04315-GBD Document 22 Filed in NYSD on 01/27/2020 Page 1 of 1

 

 

 

 

 

 

SEKENDIZ LAW FIRM P.C. _ -
ATTORNEYS AT LAW USDC SDNY
45 BRoaDway 1420 DGC - MENT
NEW YORK, NEW YORK 10006 - :
(212) 380-8087 poe “ALLY FILED |)
ala i wieernemsier ore '
DATE FILED: JAN 2 8 20 :

 

January 27, 2020

VIA ECF and First Class Mail

 

The Honorable George B. Daniels See oe cong SO ORDERED

United States District Judge mew e wes

United States District Court, Southern District of New York The initial conference

500 Pear! Street scheduled for January 29,
New York, New York 10007 2020 at 9:45 am is canceled.

Case Name: Cox v. Anjin LLC
Case Number: 1|:19-cv-04315-GBD

N S O8G
RFE

 

Hon. U.S District Court Judge Daniels:

I represent Plaintiff. in connection with the above referenced matter. I am writing this letter
to request that Your Honor adjourn the Initial Conference, which is scheduled for January 29, 2020
sine die or to any other date, which Your Honor deems proper. Thee reason for the adjournment
request is that I filed a default judgment against the defendant, which is pending before Your
Honor.

This is Plaintiffs third request to adjourn the Conference.

Thank you for your consideration of this request.

Dated: New York, New York
January 27, 2020

Respectfully submitted,

/Ismail S. Sekendiz/

 
